As filed with the Securities and Exchange Commission on October 29, 2013 Registration No. 333-191795 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to FORM F-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FOR AMERICAN DEPOSITARY SHARES EVIDENCED BY AMERICAN DEPOSITARY RECEIPTS Qunar Cayman Islands Limited (Exact name of issuer of deposited securities as specified in its charter) Not Applicable (Translation of issuer’s name into English) Cayman Islands (Jurisdiction of incorporation or organization of issuer) Deutsche Bank Trust Company Americas (Exact name of depositary as specified in its charter) 60 Wall Street New York, New York 10005 (212) 250-9100 (Address, including zip code, and telephone number, including area code, of depositary’s principal executive offices) Law Debenture Corporate Services Inc. 400 Madison Avenue, Suite 4D New York, New York 10017 (212) 750-6474 (Address, including zip code, and telephone number, including area code, of agent for service) Copies to: Li He, Esq. Davis, Polk & Wardwell LLP 2201 China World Office 2 1 Jian Guo Men Wai Avenue Chao Yang District Beijing 100004, The People’s Republic of China +86 10 8567 5000 Francis Fitzherbert-Brockholes, Esq. White & Case LLP 5 Old Broad Street London EC2N 1DW, United Kingdom +44 It is proposed that this filing become effective under Rule 466: o immediately upon filing. o on (Date) at (Time). If a separate registration statement has been filed to register the deposited shares, check the following box:x CALCULATION OF REGISTRATION FEE Title of each class of Securities to be registered Amount to be registered Proposed maximum aggregate price per unit (1) Proposed maximum aggregate offering price (2) Amount of registration fee American Depositary Shares, each representing the right to receive3 Class B ordinary shares of Qunar Cayman Islands Limited 1,000,000 American Depositary Shares $ 0.05 $ 5,000,000 $ 644.00 1 For the purpose of this table only the term "unit" is defined as one American Depositary Share. 2 Estimated solely for the purpose of calculating the registration fee.Pursuant to Rule 457(k), such estimate is computed on the basis of the maximum aggregate fees or charges to be imposed in connection with the issuance of American Depositary Shares. This registration statement may be executed in any number of counterparts, each of which shall be deemed an original, and all of such counterparts together shall constitute one and the same instrument. PART I INFORMATION REQUIRED IN PROSPECTUS The prospectus consists of the proposed form of American Depositary Receipt (“Receipt”) included as Exhibits A and B to the form of Deposit Agreement filed as Exhibit (a) to this registration statement and is incorporated herein by reference. Item 1.DESCRIPTION OF SECURITIES TO BE REGISTERED Required Information Location in Form of Receipt Filed Herewith as Prospectus 1.
